DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 01/05/2022. Claims 1-7 and 10-19 are pending of which claims 1, 10, 16 and 19 are amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2019/0349426, further in view of Ying US 2015/0312335 and Padamanabhan US 2020/0250176.
Regarding claims1, 16 and 19, Smith teaches comprising: a control plane processor to push a workload associated with a client request to a peer-to-peer platform as a service in accordance with resource availability, 
["If at block 7208, the data is determined to be outbound data, at block 7224, the maximum number of hops is calculated. This is termed time-to-live (TTL), and may be determined by calculating the current resource availability at the node, such as power, network node count. At block 7226, the data is dispatched, or pushed, to the target node. ", ¶632]
["Service management requests to perform a service, or create a fog device to perform a service, may be passed to the NDC 9108 from an orchestrator 9112. Although shown as part of the higher level orchestrating system 9110, the orchestrator 9112 may be located in another unit in the cloud, such as a gateway interface to the domain 9102 or 9104, a server 9114 acting as a data consumer, or in the NDC 9108. ¶713]


["In an example, the ad-hoc permissions guide 16502 may include a data plane function 16536. The data plane function 16536 may allow parties to the permissions guide to agree how the data or service will be supplied and consumed. The data plane function 16536 may specify that data may be shared in an off-chain mechanism, and the data plane function 16536 may specify specific endpoints and endpoint technologies to which data can be made available.", ¶1207]
["At block 16608, a protocol conversion broker can request an auto-commissioning of the service providing nodes. The service providing nodes may refer to nodes that provide services outlined in the ad-hoc permissions guide 16502. Auto-commissioning may include deployment of micro-services out to IoT devices in the field which contain functionality to process data and services in a way specified by task consumers. ", ¶1214]

Smith does not teach wherein a first node processor receives a job from the control plane and determines if: (i) the first node processor will execute the job, (ii) the first node processor will queue the job for later execution, or (iii) the first node processor will route the job to another node processor. Ying in the analogous networking art teaches a system for p2p data processing. Ying teaches wherein a first node processor receives a job from the control plane(job scheduler) and determines if: (i) the first node processor will execute the job(local queue for execution at node that received task), (ii) the first node processor will queue the job for later execution(remote queue delays execution until more data is received), or (iii) the first node processor will route the job to another node processor(forwarding queue to forward/ delegate to another node, ¶115,117).
[" Map tasks 112 that are newly created and sent to node 130, which is their initial node, can be considered external arrivals to node 130, while tasks that are forwarded to node 130 by its neighbor nodes can be considered internal arrivals. External arrivals are either accepted into local queue 120 (Q.sub.n.sup.L) for local processing or stored in the forwarding queue 124 (Qa Internal arrivals are all first put into the forwarding queue 124 (Q.sub.n.sup.F). Since map tasks 112 in the forwarding queue 124 (Q.sub.n.sup.F) are map tasks 112 that cannot receive immediate and local processing, they are all viewed as remote map tasks 112 for node 130 for simplicity. Then, the forwarding queue 124 can decide whether the map tasks 112 should be processed by node 130 or further forwarded to neighbor nodes of node 130 such as remote nodes 132. ", ¶115]
[" In sum, the task scheduler 12 finds the optimal worker ( node) to execute a given map task 112 such that the task scheduler 12 distributes map tasks 112 to the least busy of task processors of P2P network 30. The task scheduler 12 operates by asking, each time a map task 112 arrives at a first node, who, among me (the first node) and the nodes closest to me is the least busy? To answer that question, each node 20 maintains three lists of tasks: one the worker is ready to execute (local queue 120), one with tasks to be executed pending more information (remote queue 122), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the first two queues if the node 20 becomes less busy. Otherwise, tasks in the forwarding queue 124 are transmitted to neighboring nodes 20 or remote nodes 132. ", ¶117]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith with processing nodes determining whether to process, delay processing or forward processing as taught by Ying. The reason for this modification would be to provide for efficient processing of large data allowing nodes to locally process data if the node has the processing capability, delay or forward execution if the node can not perform the processing. 
	The combination of Ying/Smith do not teach wherein a first node processor provides sandboxing for tenant specific execution via web assembly modules and a web assembly system interface, and a distributed database implemented via an InterPlanetary File System ("IPFS") to provide persistence for the workload pushed by the control plane processor.  Padamanabhan in the analogous networking arts teaches a blockchain execution network. Padamanabhan teaches wherein a first node processor provides sandboxing for tenant specific execution via web assembly modules and a web assembly system interface, 
[" WebAssembly (often shortened to Wasm or WASM) is a standard that defines a binary format and a corresponding assembly-like text format for executables used by web pages. The purpose of Wasm is to enable the JavaScript engine of a web browser to execute page scripts nearly as fast as native machine code. While not a full replacement for JavaScript, Wasm provides improved execution for performance-critical portions of page scripts and runs in the same sandbox as regular script code.", ¶664]
and a distributed database implemented via an InterPlanetary File System ("IPFS") to provide persistence for the workload pushed by the control plane processor
["According to a particular embodiment, the SOLID protocol is utilized in conjunction with IPFS and blockchain. The InterPlanetary File System (IPFS) protocol allows users to not only receive but to also host content, in a similar manner to BitTorrent. As opposed to a centrally located server, IPFS is built around a decentralized system of user-operators who hold a portion of the overall data, creating a resilient system of file storage and sharing. Any user in the network can serve a file by its content address, and other peers in the network can find and request that content from any node who has it using a distributed hash table (DHT).", ¶713]

["Additionally leveraged by described embodiments, in addition to blockchain and SOLID technologies, is the InterPlanetary File System (IPFS) protocol and network which is designed to create a content-addressable, peer-to-peer method of storing and sharing hypermedia in a distributed file system.", ¶715]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ying/Smith with implementing distributed processing system with a sandbox web assembly environment for code execution and an IPFS for data  protection. The reason for this modification would be to user protect execution spaces from each other and provide data backup/ persistence.
Regarding claims 2 and 17, Ying teaches wherein the workload is associated with at least one of: (i) a one-time job, and (ii) a batch job.
["In another embodiment the present invention comprises a computer program product for managing large datasets comprising a peer-to-peer (P2P) network. The computer program product further comprises a distributed file system for : dividing incoming files into a plurality of pages and distributing the pages randomly to a plurality of nodes of the P2P network; replicating each of the plurality of pages to neighboring nodes; and assigning at least one task corresponding to the plurality of pages to a first processing node.", ¶9]

Regarding claims 3 and 18, Smith teaches wherein the control plane processor comprises an orchestrator that publishes the workload via an exposed Representational State Transfer ("REST") Application Programming Interface ("API").
["Service management requests to perform a service, or create a fog device to perform a service, may be passed to the NDC 9108 from an orchestrator 9112. Although shown as part of the higher level orchestrating system 9110, the orchestrator 9112 may be located in another unit in the cloud, such as a gateway interface to the domain 9102 or 9104, a server 9114 acting as a data consumer, or in the NDC 9108. ", ¶713]
["At block 22906, the method may include abstracting the IoT node resources. These resources may include power levels, available storage space, current processing loads, networking capabilities, uptime, and node reliability information. In an example, networking capabilities may include interface types, latency, and data capacity. In an example, the IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access. ", ¶1633]

Regarding claim 4, Smith teaches wherein the orchestrator acts as a gateway to provide Hyper-Text Transfer Protocol ("HTTP") on top of a Distributed Hash Table ("DHT").
["The description of attributes or the data stored in the permissions guide may be stored off-chain. In an example, a switch or a router enabled with the DNAP protocol, storage of data off-chain may involve the integration of some storage within the switch. The switches and routers in a DNAP network may be edge or fog nodes. Storage may become a DHT type distributed storage mechanism on top of the routers and switches on the network. ", ¶1299]
[" In an example, enterprise systems may allow Hypertext Transfer Protocol (HTTP) traffic or other specific types of traffic as a default for devices. Enterprise systems using the DNAP protocol may also provide devices with designated business function additional tokens to permit other traffic types when those devices may wish to use other network services. ", ¶1308]

Regarding claim 5, Smith teaches wherein the orchestrator is further to divide the workload into multiple jobs to be executed by multiple node processors in parallel.
["In one example of parallel processing in an IoT network, artificial neural networks (ANNs) may be used as the generic parallel processor implemented by an IoT network. ANNs may approximate any measurable function. In an example, a computation that is performed by a feed forward neural network may be partitioned into different tasks to be executed concurrently. The processing may exploit distributed processing, preserved locality, reduced latency, and similar characteristics to process the data while optimizing the use of resources in the network. The different computing tasks may be distributed into multiple IoT nodes taking into account the resources available at each node, the connectivity of the IoT network, producers and consumers of information in the network.", ¶1629]

Regarding claim 6, Smith teaches wherein the orchestrator is further to authenticate a client that submitted the client request.
["The organization 18300 and the method be a complete system and may also be an extension to existing authorization, authentication, and accounting protocols. At block 18304, a user may log onto a centralized authority where they are already users. In an example, the user may be a student or faculty member of a university and the centralized authority may be a university network. While logged in, a user may create their profile. The use of the user profile, a password, or the network may be used together to validate a user identity to the system at this point. If the user is a device, rather than logging in to user account, the device may boot and commission device authentication by modules of the system.", ¶1322]

Regarding claim 7, Smith teaches, wherein the orchestrator is made highly available using at least one of: (i) floating Internet Protocol ("IP") address, and (ii) a Domain Name System ("DNS") mechanism.
[“FIG. 31 is a schematic drawing 3102 illustrating interoperability across public domains 3102, private domains 3104, and public-private domains 3106 in accordance with some embodiments. The network topology may be in a continuous state of change, making any attempt at permanent maps impossible. Accordingly, IoT devices may use the backbone resources, such as domain name servers (DNS) to send packets between domains. The packets may be routed between the domains 3102, 3104, and 3106 through the Internet backbone, shown as routers 3108.”, ¶477]


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith/Ying/Padamanabhan as applied to claims 1 and 19 above, and further in view of Chisnall US 2021/0004469.
Regarding claims 8 and 20, Smith/Ying do not teach wherein the first node processor the sandboxing is associated with a Trusted Execution Environment ("TEE"). Chisnall in the analogous networking arts teaches a system to implement a distributed/could execution environment. Chisnall teaches wherein the first node processor the sandboxing is associated with a Trusted Execution Environment ("TEE").
[" FIG. 5 is an example where a software-enforced sandbox 504 is used as the isolated execution environment. Conventional software fault isolation techniques and/or language-based virtual machines are used to create the software-enforced sandbox 504. The application code is able to run in the software-enforced sandbox 504, with a combination of static and dynamic checks to ensure that the application code in the sandbox cannot access any memory outside of the software-enforced sandbox 504. A gatekeeper 506 is implemented using a single hardware-provided privilege level inside a trusted execution environment. The gatekeeper interposes on all communication with the sandbox 504 and drops, modifies or forwards individual communications according to a policy as described above. ", ¶36]



	

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Ying/Padamanabhan as applied to claim 1 above, and further in view of Ashwathnarayan US 2020/0364088 hereafter Ash.
Regarding claim 11, Smith/Ying do not teach specific workload of use test case testing and thus does not teach wherein the workload is associated with executing a use test case to peer-to-peer node processors. Ash in the same field of endeavor teaches a system for media data processing. Ash teaches wherein the workload is associated with executing a use test case to peer-to-peer node processors.
["In at least one embodiment, in order to cater to both novice programmers with limited use-cases and expert programmers with perf-critical use-cases, a flag _NO_MEMSYNC can be passed as a parameter to wait & signal API and helps an application let a driver know that Cuda-SciSync being operated upon is only capturing control-dependency and there is no need to enqueue cache-ops. In at least some embodiments, a corresponding runtime flag to _NO_MEMSYNC is _NO_MEMSYNC. ", ¶143]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying with processing of use cases as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 12, Smith/Ying do not teach specific workload of a build system and thus does not teach, wherein the workload is associated with delegating a build system to peer-to-peer node processors.  Ash in the same field of endeavor teaches a system for media data 
["In at least one embodiment, scheduling can be handled dynamically by scheduler 2810, or can be assisted in part by compiler logic during compilation of program logic configured for execution by processing cluster array 2812. In at least one embodiment, different clusters 2814A-2814N of processing cluster array 2812 can be allocated for processing different types of programs or for performing different types of computations. ", ¶411]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying with processing software/code compiling as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 13, Smith/Ying do not teach specific workload of anti-virus scan and thus does not teach wherein the workload is associated with offloading an anti-virus scan to peer-to-peer node processors. Ash in the same field of endeavor teaches a system for media data processing. Ash teaches wherein the workload is associated with offloading an anti-virus scan to peer-to-peer node processors.
["In at least one embodiment, software 1732 included in software layer 1730 may include software used by at least portions of node C.R.s 1716(1)-1716(N), grouped computing resources 1714, and/or distributed file system 1738 of framework layer 1720. one or more types of software may include, but are not limited to, Internet web page search software, e-mail virus scan software, database software, and streaming video content software. ", ¶196]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying with processing virus scanning as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 14, Smith/Ying do not teach specific workload of image processing and thus does not teach wherein the workload is associated with offloading an image processing task to peer-to-peer node processors. Ash in the same field of endeavour teaches a system for 
["In at least one embodiment, DAG 1202 is used to describe a computing environment where images from a camera are to be processed on DLA, iGPU, and dGPU. In at least one embodiment, root node (e.g., CPU node) acts as a trigger to start a task or work. ", ¶158]
["In at least one embodiment, execution units 3908A-3908N support an instruction set that includes native support for many standard 3D graphics shader instructions, such that shader programs from graphics libraries (e.g., Direct 3D and OpenGL) are executed with a minimal translation. In at least one embodiment, execution units support vertex and geometry processing (e.g., vertex programs, geometry programs, vertex shaders), pixel processing (e.g., pixel shaders, fragment shaders) and general-purpose processing (e.g., compute and media shaders). In at least one embodiment, each of execution units 3908A-3908N, which include one or more arithmetic logic units (ALUs), is capable of multi-issue single instruction multiple data (SIMD) execution and multi-threaded operation enables an efficient execution environment despite higher latency memory accesses. In at least one embodiment, each hardware thread within each execution unit has a dedicated high-bandwidth register file and associated independent thread-state. In at least one embodiment, execution is multi-issue per clock to pipelines capable of integer, single and double precision floating point operations, SIMD branch capability, logical operations, transcendental operations, and other miscellaneous operations. In at least one embodiment, while waiting for data from memory or one of shared functions, dependency logic within execution units 3908A-3908N causes a waiting thread to sleep until requested data has been returned. In at least one embodiment, while a waiting thread is sleeping, hardware resources may be devoted to processing other threads. For example, in at least one embodiment, during a delay associated with a vertex shader operation, an execution unit can perform operations for a pixel shader, fragment shader, or another type of shader program, including a different vertex shader. ", ¶523]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying with processing image data as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 15, Ash teaches wherein the image processing task is associated with a Single Instruction, Multiple Data ("SIMD") task.
["In at least one embodiment, GPGPU cores 2862 include SIMD logic capable of performing a single instruction on multiple sets of data. In at least one embodiment GPGPU cores 2862 can physically execute SIMD4, SIMD8, and SIMD16 instructions and logically execute SIMD1, SIMD2, and SIMD32 instructions. In at least one embodiment, SIMD instructions for GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures. In at least one embodiment, multiple threads of a program configured for an SIMT execution model can executed via a single SIMD instruction. For example, in at least one embodiment, eight SIMT threads that perform same or similar operations can be executed in parallel via a single SIMD8 logic unit. ", ¶436]

Applicant Remarks
Applicant’s arguments with respect to claims 1-7 and 10-19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456